Citation Nr: 0824813	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued the veteran's 
noncompensable rating for bilateral hearing loss.

Additional evidence was received in October 2007, and the 
appellant waived its review by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007). The Board will 
consider that evidence accordingly.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing held at the RO in October 
2007; a copy of the hearing transcript is in the record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

A letter furnished to the veteran in April 2005 in the 
present case does not satisfy these additional notification 
requirements.  His appeal must, therefore, be remanded so 
that he may be properly notified.  

Additionally, the duty to assist includes obtaining VA and 
private medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

When the available evidence is too old to evaluate adequately 
the current state of the veteran's condition, VA must provide 
a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Here, the veteran's claims file contains medical 
records from October 2004, June 2005, August 2005, June 2006, 
and October 2007, which appear to show a progressive 
worsening of his hearing acuity.  Thus, the Board finds that 
a new VA examination is necessary to determine the current 
level of his hearing acuity.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The 
examination should set forth the specific audiogram results.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  Specifically, 
the veteran should be notified that, to 
substantiate an increased rating claim, he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  Further, if 
the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran.  
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  Ask the veteran to identify all health 
care providers that have treated him for 
his service-connected bilateral hearing 
loss since October 2007, and attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.  

3.  After completion of the above, 
schedule the veteran for a VA examination 
to evaluate his service-connected 
bilateral hearing loss.  The claims file 
should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  All pertinent 
testing, including an audiogram, should be 
completed.  The specific results of the 
audiogram should be set forth in the 
examination report.  The rationale for any 
opinions and all clinical findings should 
be given in detail.  If it is not possible 
to provide an opinion, the examiner should 
state the reasons therefor.  

4.  After completion of the above, 
readjudicate the issue of entitlement to a 
compensable rating for service-connected 
bilateral hearing loss.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


